Citation Nr: 0315696	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for headaches claimed 
as secondary to tobacco use.  

3.  Entitlement to service connection for shortness of breath 
claimed as secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

REMAND

The veteran had active service from December 1971 to December 
1975 and additional periods of active duty for training.  In 
July 2001, the Roanoke, Virginia, Regional Office (RO) denied 
service connection for a chronic psychiatric disorder 
secondary to tobacco use.  In June 2002, the RO, in pertinent 
part, denied service connection for chronic obstructive 
pulmonary disease (COPD); lung cancer; a psychiatric disorder 
to include depression and a mood disorder; a brain disorder 
to include dementia; tinnitus; a chronic liver disorder to 
include elevated liver function tests and hepatomegaly; 
diabetes mellitus; pancreatitis; a bladder disorder; a 
chronic gum disorder; a chronic disability manifested by loss 
of sex drive; osteoporosis; chronic fatigue syndrome; and 
arthritis.  In June 2002, the veteran submitted a notice of 
disagreement with the denial of service connection for the 
enumerated disabilities.  The RO has not issued a statement 
of the case (SOC) or a supplement statement of the case 
(SSOC) which addresses those issues.  The United States Court 
of Appeals for Veterans Claims (Court) has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The report of a September 2002 VA examination for 
compensation purposes indicates that the veteran's nicotine 
dependence and/or tobacco use was etiologically related to 
his chronic anxiety and depression.  In March 2003, the 
veteran advanced that he sought service connection for 
post-traumatic stress disorder (PTSD).  The RO has not 
adjudicated the veteran's entitlement to service connection 
for PTSD.  

Given the September 2002 VA examination report, the Board 
finds that the issues of service connection for nicotine 
dependence, headaches claimed as secondary to tobacco use, 
and shortness of breath claimed as secondary to tobacco use 
to be inextricably intertwined with the issues of service 
connection for a chronic psychiatric disorder to include 
anxiety, depression, a mood disorder, and PTSD.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should formally adjudicate the 
issue of the veteran's entitlement to 
service connection for PTSD.  The veteran 
should be informed in writing of the 
resulting decision and his appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to that 
issue.  

2.  The RO should issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of the 
veteran's entitlement to service 
connection for COPD; lung cancer; a 
psychiatric disorder to include anxiety, 
depression, and a mood disorder; a 
chronic psychiatric disorder secondary to 
tobacco use; a brain disorder to include 
dementia; tinnitus; a chronic liver 
disorder to include elevated liver 
function tests and hepatomegaly; diabetes 
mellitus; pancreatitis; a bladder 
disorder; a chronic gum disorder; a 
chronic disability manifested by loss of 
sex drive; osteoporosis; chronic fatigue 
syndrome; and arthritis.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SOC.  

3.  The RO should then readjudicate the 
issues of service connection for nicotine 
dependence, headaches claimed as 
secondary to tobacco use, and shortness 
of breath claimed as secondary to tobacco 
use.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of last SSOC.  The veteran and 
his representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


